PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ELICHENS
Application No. 16/967,209
Filed: 4 Aug 2020
For: METHOD FOR ANALYSING A GAS BY MEANS OF DOUBLE ILLUMINATION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.46(b)(2), filed March 22, 2022, requesting the Office accept the application in the name of applicant, Elichens.

The petition is GRANTED.

For patent applications filed on or after September 16, 2012, 35 U.S.C. 118 recognizes three types of entities other than an inventor who may apply for a patent:  an assignee, an obligated assignee or an entity who otherwise shows sufficient proprietary interest in the matter. An Application Data Sheet (“ADS”) listing a sole inventor, Thanh Trung Le, and Elichens as the Applicant was filed on August 4, 2020. Elichens was identified as a “person to whom the inventor is obligated to assign” in the August 4, 20202 IDS. The filing receipt, mailed August 10, 2020, lists Elichens as applicant.

The Office has no record of receiving an assignment executed by Le giving Elichens rights in the invention. An oath/declaration executed by Mr. Le has not been filed, and Mr. Le passed away in 2019. The present petition was filed so that Elichens may be recognized as a person who otherwise shows sufficient proprietary interest in the invention/application, and Elichens may be permitted to make the application on behalf of the deceased inventor.

37 CFR 1.46(b)(2) states: 

If the applicant is a person who otherwise shows sufficient proprietary interest in the matter, such applicant must submit a petition including: 

(i) The fee set forth in § 1.17(g)  
(ii) A showing that such person has sufficient proprietary interest in the matter; and 
(iii) A statement that making the application for patent by a person who otherwise shows sufficient proprietary interest in the matter on behalf of and as agent for the inventor is appropriate to preserve the rights of the parties. 

Petitioner has filed the $110 small entity petition fee.

Office guidance on establishing a proprietary interest is as follows:

A discussion of the evidence necessary for a showing that a person has sufficient proprietary interest in the matter is set forth in MPEP § 409.03(f).

See Changes to Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Ac, 77 Fed. Reg. 48776 (August 14, 2012).

The Manual of Patent Examining Procedure (MPEP), Ninth Edition (March 2014), directs a reader of MPEP § 409.03(f) to MPEP § 409.05 for guidance on establishing a proprietary interest in applications filed on or after September 16, 2012. 

MPEP § 409.05 states, in pertinent part:

A proprietary interest obtained other than by assignment or agreement to assign may be demonstrated by an appropriate legal memorandum to the effect that a court of competent jurisdiction (federal, state, or foreign) would by the weight of authority in that jurisdiction award title of the invention to the 37 CFR 1.46  
applicant. The facts in support of any conclusion that a court would award title to the 37 CFR 1.46 applicant should be made of record by way of an affidavit or declaration of the person having firsthand knowledge of same. The legal memorandum should be prepared and signed by an attorney at law familiar with the law of the jurisdiction involved. A copy (in the English language) of a statute (if other than the United States statute) or a court decision (if other than a reported decision of a federal court or a decision reported in the United States Patents Quarterly) relied on to demonstrate a proprietary interest should be made of record.

Petitioner has provided a legal memorandum signed by Josquin Louvier, an attorney at law familiar with the law of the jurisdiction involved, including a statement that a court of competent jurisdiction (foreign) would by the weight of authority in that jurisdiction award title of the invention to Elichens.  

Petitioner has provided a statement that making the application for patent by a person who otherwise shows sufficient proprietary interest in the matter on behalf of and as agent for the inventor is appropriate to preserve the rights of the parties. 

All requirements under 37 CFR 1.46(b)(2) being met, the petition is granted.



The Office acknowledges receipt of a SUBSTITUTE STATEMENT IN LIEU OF AN OATH OR DECLARATION FOR UTILITY OR DESIGN PATENT APPLICATION (35 U.S.C. 115(d) AND 37 CFR 1.64) executed by the CEO of Elichens, Wahid Issa. Prior to a decision granting the present petition under 37 CFR 1.46(b)(2) being mailed, the Office improperly mailed a corrected filing receipt on March 24, 2022 that once again listed Elichens as applicant. This decision ratifies the applicant information listed in the March 24, 2022 corrected filing receipt.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET